 In the Matter of ARRow ARMATURECOMPANY,EMPLOYERandINTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT c^, AGRICULTURALIMPLEMENT WORKERS OF AMERICA, CIO, PETITIONERCase No. 1-R-3-7341.-Decided June07, 1<94iMr.Bernard A.Riemer,of Boston,Mass., for the Employer.Mr.John Collins,of Boston,Mass., for the Petitioner.11r. Lloyd S. Greenidge,of counsel to the Board.DECISIONANDDIRECTIONOF ELECTIONUpon a petition duly filed, hearing in this case was held at Boston,Massachusetts, on May 16, 1947, before Robert E. Greene,hearingofficer.The hearing officer's rulings made at the hearing are free frolnprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.TCUE BUSINESSOF THE EMPLOYERArrow Armature Company is a Massachusetts corporation engagedin the repair of generators and armatures in Allston, Massachusetts.During the year 1946, the Employer purchased raw materials valuedat more than $60,000, of which in excess of 90 percent was purchasedoutside the Commonwealth of Massachusetts.During the sameperiod, the Employer's sales and services were valued at more than$100,000, of which approximately 90 percent involved shipments topoints outside the Commonwealth.We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.if.TllE ORGANTZA'I`ION 1NVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.'IThe C I 0 filed a waiver of any right to object to nnv election which may he heldin the instant proceedingon thebasis of any of the acts alleged as unfair labor practicesin CaseNo. 1-C-3084.74 N L. R B., No. 09.396 ARROW ARMATURE COMPANYIII.TN E QUESTION CONCERNINGREPRESENTATION397The Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1V. 7 finAI'L'ROPRIA'rl;UNIT0The Petitioner seeks a unit of all production and maintenance em-ployees of the Employer including a janitor and a stockroom clerk,but excluding office and clerical employees, executives, and othersupervisory employees.Except for the inclusion of the janitor andthe stockroom clerk and a contention that it has no maintenance em-ployees, the Employer does not dispute the appropriateness of theunit proposed.Janitor:This employee sweeps the plant area, cleans the officesand rest rooms, and helps to carry generators from one floor to thenext; lie is in constant contact with the production employees.Thejanitor is a maintenance employee and we shall include him in theunit.'Stockroom clerk:The Employer employs one stockroom clerk whoperforms the customary duties of such position. This employee worksin a wire enclosed crib located on one of time production floors andunder the same supervision as the production employees.He main-tains a record of'all parts received, classifies and stores them, and pre-pares requisitions on parts taken out of the stockroom.This clerkis essentially a factory clerical employee and, in ,accordance with ourusual policy, we shall include him in the bargaining nuit.3We find that all production and maintenance employees of theEmployer, including the janitor and the stockroom clerk, but ex-cluding office and clerical employees, executives, and all other super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.'Matter of Dothan Silk Hosiery Company,Inc., 70N. L.R B. 1350, 1351 ;Matter ofLuscombc Airplane Corporation,69 N. L R. B.479, 4833Matter of Wilson AthleticGoodsManufacturing Company,66 N L R.B 263, 265;Matter of The Biglow Company,65 N. L R. B. 769,771 ; Matterof FoodMachineryCorporation,64 N L R. B 1405, 1407,Matter of BrownShoeCompany, 57 N. LIt.B1687, 1689. 398DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Arrow Armature Company, All-ston,Massachusetts,an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of theRegional Director for the First Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Sections 203.55and 203.56,of National Labor Relations Board Rules and Regula-tions-Series4, aiiiong the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll period im-mediately precedingthe date of thisDirection,includingemployeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in person atthe polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election,to determine whether or not they desire to berepresented by International Union, United Automobile., AircraftAgricultural Implement Workers of America, CIO, for the purposesof collective bargaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.